DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 08/20/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-12 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, based on the provided claim language, claims 1 and 12 contains unclear limitations, so the metes and bounds of the claim cannot be ascertained and it is not clear what applicant intends to encompass. For example, the claimed term “predetermined stop condition” is being considered broad term that can be interpreted in several ways by one having ordinary skill in the art. Particularly, the claim is silent on what “stop condition” is being used to perform the stop of the movable unit, or it is unclear how such “stop condition” is obtained. Therefore, Applicant’s attention is directed to further provide a definition and/or clarification of these broad terms in the claim language. 
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Dependent claims 2-11, these claims are rejected under this section due to their dependency directly or indirectly of rejected base claim 1.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimodaira et al (US 2016/0354925), hereinafter “Shimodaira).
Regarding claims 1 and 11-12, Shimodaira discloses a control device (fig. 1: control apparatus/controller 3a) that controls a robot (fig. 1 Robot 1a) provided with a movable unit (fig. 1: arm A includes six joints J1, J2, J3, J4, J5, J6 / six arm members A1 to A6 / end-effector 2) and a force detection unit (fig. 1: force sensor FS) which detects a force applied to the movable unit (end-effector 2) from an object (fig. 1: work W) in contact with the movable unit (end-effector 2), the control device (3a) / the associated robot system (claim 11) and robot (claim 12) (see also [0074-0075, 0078-0079]) comprising: 

    PNG
    media_image1.png
    609
    514
    media_image1.png
    Greyscale

a control unit (fig. 2: control unit 32a) which executes a force control (e.g. impedance control) to the movable unit (end-effector 2) according to an output of the force detection unit (FS) (see [0023-0024, 0089-0092] disclosing the force control, force sensor control and impedance control), 
wherein the control unit (32a) executes a stop control (e.g. interpreted as for example “force control”) of the movable unit (end-effector 2) when a predetermined stop condition (e.g. interpreted as for example contact conditions of fitting work) is satisfied (e.g. see [0092-0093] disclosing the contact conditions; see also [0176, 0182] disclosing the “stop conditions”; see also fig. 11C showing force trigger settings to perform stop force control), and
        
    PNG
    media_image2.png
    737
    476
    media_image2.png
    Greyscale

the stop control includes a second control (e.g. interpreted as for example “position control mode”) which controls the movable unit (end-effector 2) by continuing the force control (e.g. impedance control) when the stop condition is satisfied during the execution of a first control including the (e.g. impedance control) (see [0095-0096, 0148] disclosing the force control and impedance control switching; see also fig. 8 and [0165] disclosing procedure of the force control-associated command, i.e., the motion (processing) sequence of the control unit 32b will be explained with reference to FIG. 8 by taking the case where the execution is started when On of the force control mode is specified by the argument, but "Move" command in which continuation of the force control mode is not specified is not in the force control mode as an example.). 
Regarding claim 2, Shimodaira discloses, wherein the force control is an impedance control (e.g. fig. 2: impedance control) using a virtual inertia coefficient and a virtual viscosity coefficient, and the virtual inertia coefficient of the second control is larger than the virtual inertia coefficient of the first control, and the virtual viscosity coefficient of the second control is larger than the virtual viscosity coefficient of the first control (see [0097-0098] disclosing the inertia coefficient m and the viscosity coefficient d; see also [0206-0207] disclosing The impedance control is control to realize virtual mechanical impedance using the motors M1 to M6. The virtual inertia coefficient m refers to a mass that TCP virtually has, the virtual viscosity coefficient d refers to a viscosity resistance to which TCP is virtually subjected, and the virtual elastic coefficient k refers to a spring constant of an elastic force to which TCP is virtually subjected. The respective parameters m, d, k may be set to different values with respect to each direction or set to common values regardless of the directions.    
                         Allowable Subject Matter                                         
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2017/0008171 to Iwatake, which is directed to robot controller which uses a robot to more stably, more rapidly move a given object and a different object relative to each other to set the given object and the different object in a combined state in which portions of the two objects are in contact and combined with each other. The robot controller includes an unit which measures a force acting between two objects, an unit which sets a direction of translational force control, an unit which sets a translational force control target force, an unit which sets an axis of rotational force control, an unit which calculates a target amount of translational force control direction movement, an unit which calculates a target amount of rotational force control axis rotational movement, an unit which calculates a target amount of rotational movement, and an unit which generates an operation command for the robot.
2. – US 2011/0029133 to Okazaki et al, which is directed to control apparatus, control method, and control program for a robot of the present invention, the robot operations can be controlled while switching between the impedance control mode and the position control mode as well as switching the operations of the joint lock mechanism so that the operations, such as positioning the arm and lifting up a transporting object, can be carried out continuously, as well as by carrying out the impedance control based upon information of an external force from the external force detection device (for example, a force sensor), it becomes possible to realize the operation method that is easily understood in an intuitive manner, that is, the operation method by which the operator is allowed to directly operate the arm with a hand, thereby providing a robot that is further easily used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B